{¶ 13} I concur with the majority as to the disposition of this case. I concur based on the analysis that the sentence ordered by the trial court does not impose an unnecessary burden on state or local government resources, not because imprisonment would have the "least impact on local and state government resources."
                             JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Ashland County, Ohio is affirmed.